--------------------------------------------------------------------------------

Exhibit 10.6


(English Translation)


( Peninsula • City Garden Project ii )

Contract for Purchase and Sales of Video
Intercom Equipment

 

 

 

Purchaser (Party A): Shenzhen Nanhai Yitian House Developing Co., Ltd

Supplier (Party B): Shenzhen Skyrise Technology Co., Ltd

--------------------------------------------------------------------------------

Shenzhen, China
April, 2008


Party A (Full Name): Shenzhen Nanhai Yitian House Developing Co., Ltd
(Purchaser)

Party B(Full Name): Shenzhen Skyrise Technology Co., Ltd (Supplier)

Party A entrusted Party B to supply the video intercom equipment for Peninsula •
City Garden Project ii through friendly consultation. In order to clarify
responsibilities and to ensure the economic objectives will be achieved by both
Parties, Party A and Party B have reached an agreement through consultation to
conclude the following contract for abiding by.

Article 1 Products’ name, type, specifications, quality and unit price

1. Products’ name, type, specification and unit price

           Price Unit: (Yuan) RMB       Name of Sub-item
Equipment Brand
Specification and
Model Production Place and Manufacturer’s Name Unit Quantity Price Unit Total
Value 1 Network Video Doorway Interphone XP882C10D Shenzhen Skyrise Technology
Co., Ltd Set 45 3000 135,000.00 2 Digital Doorway Interphone Control Software
VL2 Shenzhen Skyrise Technology Co., Ltd Unit 45 2880 129,600.00 3 Network Video
Indoor Interphone XP862C7PT Shenzhen Skyrise Technology Co., Ltd Set 1350 1200
1,620,000.00 4 Digital Indoor Interphone Control Software VL6 Shenzhen Skyrise
Technology Co., Ltd Unit 1350 1400 1,890,000.00 5 Network Video Wall Interphone
XP882C10W Shenzhen Skyrise Technology Co., Ltd Set 2 5880 11,760.00 6 Digital
Intercom Management Station Software V3.4 Shenzhen Skyrise Technology Co., Ltd
Unit 1 11950 11,950.00 7 Interphone Power Supply XP18S8A Shenzhen Skyrise
Technology Co., Ltd Unit 520 320 166,400.00 8 Network Central Management
Interphone XP880CM Shenzhen Skyrise Technology Co., Ltd Set 1 6837 6,837.00 9
Total Price of Equipment           3,971,547.00


--------------------------------------------------------------------------------

    Note: The number of devices listed in the above price list is a tentative
quantity, the number of actual installation in Peninsula • City Garden Project
ii shall be regarded as the calculation basis when settling accounts. No
adjustment shall be made for the contract price when the project is increased or
reduced.

2. Products’ technical standard (including quality requirement):

1) Chinese National Standard or other Chinese standards which are generally
accepted:

(1)

Commercial Building Cabling Standards EIA/TIA-569

   (2)

Engineering Technical Specifications of Civil Closed-circuit Monitoring System
GB50198-94


(3)

Construction Quality Acceptance Specification of Building Electrical Engineering
GB50303-2002


(4)

Procedures and Requirements of Security & Protection Engineering GA-T75-94

  

Relevant provisions of the above are mainly adopted and implement according to
relevant documents of the provinces/cities.


2) Product Description     3) All the products must be entirely new, certificate
of origin and merchandise of the products should be supplied by Party B.     3.
Products’ price unit (Price of goods on the installation site or construction
site)

Article 2 Technical Data of the Related Equipment of System

1. Functions and features of network video doorway interphone XP882C10D-IC

 * Communication Protocol is in line with ITU Protocol Suite and SK1000
   Community Visual Scheduling Agreement of Shenzhen Skyrise Technology Co.,
   Ltd.
 * Category 5 or above cable routing is adopted for digital signal transmission
   which is easy to install and modify.
 * 10" large-screen LCD display is adopted with Chinese LCD menu tooltip,
   friendly interface and convenient operation are supplied.
 * With built-in high-definition video camera, sharp image can be taken day and
   night.
 * Direct call with households and management center so as to achieve two-way
   intercom.
 * Unlock with pressing unlock password at the doorway interphone or with LG/ID
   card.
 * Remote unlock can be achieved through indoor interphone or management
   interphone.
 * Public information released by the community can be shown.
 * Transparent buttons with Auto EL Light.

--------------------------------------------------------------------------------

Technical Data:

 * 10" high-definition LCD screen
 * Audio S/N Ratio: no less than 40dB
 * Video output: 1Vp-p/75 [exhibit10-9x4x1.jpg]
 * Web camera: Sony 1/4 inch CCD wired infrared night-vision
 * Minimum illumination: 0 Lux (with infrared light )
 * Power supply: DC 12V
 * Electric current: 450mA (static state) / 1350mA (dynamic state)
 * Signal transmission form: 10/100 ETH
 * Material: Aluminum material
 * Overall dimension: L426mm × W208mm × H50mm
 * Mounting Type: Column installation, door embed and wall mounted

Product Accessories

 * Product instruction.
 * Certificate of Approval and Warranty Cards.
 * Screws and rubber stoppers.

Note: Product appearance can be designed according to Party A’s requirement.

2. Functions and features of network video indoor interphone extension XP862C7P:

 * Category 5 or above cable routing is adopted for digital signal transmission
   which is easy to install and modify.
 * Chinese language operator interface.
 * Multiple sets of indoor interphone extension can be installed in one
   household.
 * Polyphonic doorbell indicates that visitors come, beep tone of distinguishing
   caller location can be set.
 * With caller display.
 * Proactively monitor doorway interphone, talking with doorway main interphone
   (wall interphone) on the phone is allowed.
 * With emergency alarm button access function, it is accessible with various
   types of alarm probes in the 4-8 defense area.
 * Secondary calling function at the door of the household is supported.
 * Video intercom with management host is allowed, management center and make
   compulsory call with households.
 * Calling any extension indoor is allowed.
 * With call transfer function, calling signal and message can be transferred to
   management center.
 * Proactively monitor the image of unit doorway interphone.
 * Controlling the unlocking of unit lock indoor by users is allowed.
 * All kinds of information sent by the center can be received and searched.
 * Design of hands-free calls.

--------------------------------------------------------------------------------

Technical Data:

• 7" high-definition digital LCD screen • Audio S/N Ratio: no less than 42dB •
Ring: Electronic ringtones ≥ 70dB • Call timing: Self-designate • Power supply:
DC 12V • Electric current: 450mA (static state) / 950mA (maximum)

 * Power supply mode: Centralized power supply
 * Overall dimension: L220mm × W160mm × H45mm
 * Mounting Type: Wall hanging

Product Accessories

 * Product instruction.
 * Certificate of Approval and Warranty Cards.
 * Metal cladding.
 * Screws and rubber stoppers.

Note: Product appearance can be designed according to Party A’s requirement.
Choosing touch-tone or touch-screen doesn’t add unit price.

3. Network Video Central Management Interphone XP880CM

Functions & Features:

 * Chinese language operator interface. With caller display
 * Calling any indoor interphone and doorway interphone (wall interphone) is
   allowed, monitoring any indoor interphone (wall interphone) and remote
   controlling unlock is available.
 * Sending public and individual information is supported.
 * Receiving the alarm or calling of any household and storing events (including
   time, place and content) is available.
 * Adoption of soft coding or automatic coding mode.
 * Adding, altering, deleting or storing static address book is allowed.
 * Households can set password independently.
 * With call record function.
 * Set terminal business type and permissions permission.
 * Operation without PC is allowed.
 * Versions query.
 * Version update notification
 * Remove the stitches compulsorily.
 * Query terminal

--------------------------------------------------------------------------------

Technical Data:


 * Power supply mode: Self contained 12V power.
 * Audio S/N Ratio: no less than 40dB
 * 5" high-definition LCD screen
 * Ring: Electronic ringtones ≥ 70dB
 * Electric current: 450mA (static state) / 1250mA (maximum)
 * Mounting Type: Table type

Product Accessories

 * Product instruction.
 * Certificate of Approval and Warranty Cards.
 * 12V power supply.

Article 3 Contract Total Price

Contract total price is RBM 3.971547 million (¥3,971,547.00) . Adjustment is
made on the contract total price according to the actual purchase amount in
Peninsula • City Garden Project ii of Party A and the above price confirmed.

Itemized price of products listed in the contract total price and equipment
price list already covers all the costs, fees and expenses required for Party B
to fulfill all the contractual obligations stipulated in the contract, including
but not limited to: equipment costs, various types of packaging costs, transport
and freight fees, loss costs, spare parts fees, transport insurances, technical
data charges, installation fees, on-site technical support service fees,
management fees, profits and taxes, etc.

Value added tax of domestic sales link is already contained in the contract
price of Party B, invoice of value added tax shall be made out by Party B to
Party A during the payment of the price.

Article 4 Country of Origin and Manufacturer


1.

Country of origin: China

    2.

Manufacturer: Shenzhen Skyrise Technology Co., Ltd

Article 5 Package


Products supplied must be properly packaged by Party B and suitable for
long-distance transportation as well as comply with all the packaging conditions
such as moisture-proof, damp-proof, shock-proof and rust-proof which are
beneficial for safe transportation, in order to ensure products not to be
damaged because of the above reasons, guarantee them to be arrived at
installation or construction site save and sound. Any loss caused by improper
packaging is undertaken by Party B.

--------------------------------------------------------------------------------

Article 6 Packaging Printing

Package No., size, gross weight, net weight, hanging position and written
expressions such as “This Side Up”, “Handle with Care” and “Keep Dry” must be
printed on each package with fadeless paint by Party B.

Article 7 Products’ delivery unit, method and arrival location

1.

Products’ delivery unit: Shenzhen Skyrise Technology Co., Ltd

    2.

Delivery method: Party B is responsible for transportation and insurance,
unloading cost of site warehouse and insurance expenses of Party A are
undertaken by Party B. Party B shall notice the time to port of goods to Party A
24 hours before delivery in order that Party A can make receiving preparation.

    3.

Number of each purchase shall be noticed by Party A to Party B for preparing
goods 50 days in advance in the written form.

    4.

Arrival location: Designated locations by Party A.

    5.

Risk transfer: Risk of goods is undertaken by Party B before Party A signs for
the goods.

Article 8 Products’ delivery term of Party B

Party B shall delivery goods in line with written supply plan of Party A, but
service must be two days in advance.

Article 9 Type of Payment

Party A pays 20% advance charge to Party B within 10 days after the two Parties
sign a contract. Sum to the 80% of corresponding contract price shall be paid to
Party B within 10 days when goods arrive at the designated locations by Party A
and after signature recognition by Party A. Sum to 97% of contract total price
within 20 days after the completion of installation and debugging as well as
acceptance. The remaining 3% of contract price shall be used as warranty payment
with two years’ warranty period. A lump sum shall be paid by Party A to Party B
within 10 days when warranty period expires and after Party A's recognition of
no quality issues that Party B shall undertake.

A written application for payment shall be offered by Party B to Party A,
reports, acceptance certificate of goods delivered and implementation proof of
other obligations stipulated in the contract shall be enclosed. Party B shall
issue tax invoice to Party A according to the amount approved by Party A after
the auditing and approval of Party A. Party A shall complete the payment upon
receiving correct tax invoice from Party B.

Payment for goods shall be paid by means of transfer or commercial bills,
payment of Party A shall be remitted into the designated bank account with the
boundary of PRC on the advance notice of Party B. The payment is considered as
valid as long as the payment is drawn from the bank account of Party A. Any bank
charges relevant to the payment imposed on Party B by the deposit bank of Party
B shall be undertaken by Party B. Any bank charges relevant to the payment
imposed on Party A by the deposit bank of Party A shall be undertaken by Party
A.

--------------------------------------------------------------------------------

Article 10 Guarantee Terms

1.

Party B must guarantee that products supplied are made of first-class materials
and technology, completely new and unused. Two years’ warranty period must be
provided by Party B for the normal use of contract products under the condition
of proper installation, normal operation and maintenance and in accordance with
quality, specification and performance stipulated in the contract by both
parties from the date of acceptance.

    2.

Strict quality management and control shall be guaranteed by Party B in all the
links such as design, purchase, manufacture, examination, painting, packaging,
installation and debugging of the products provided.

    3.

Satisfactory operational performance and service life for Party A shall be
guaranteed by Party B under the condition of proper installation, normal
operation and maintenance.

Article 11 Technical Paper

The following complete set of technical paper shall be provided to Party B
accompanying with each batch of products:

1.

Product instruction.

    2.

Product manufactured quality certificate and certificate of origin.

Article 12 Inspection & Acceptance


1.

Party B must carry out an accurate and overall inspection on quality,
specification, performance and quantity of goods before delivering, and sign
quality certificate to prove that goods comply with contractual specifications.
This certificate is the final basis for quality, specification, performance and
quantity of goods.

    2.

If necessary, Party A intends to send staffs to the production plant to
supervise during manufacturing process, or send staffs to the production plant
to carry out pre-acceptance before sending out goods, Party B shall cooperate
with Party A actively and provide convenience for the supervision and
pre-acceptance work.

    3.

Party B sends staffs to the site for inspecting with Party A when goods arrive.

    4.

Products’ final acceptance.

   

Both Parties cosign an acceptance certificate upon the completion of goods
installation and debugging and after passing the inspection by Party A.
Acceptance delay caused by the construction party is not a responsibility of
Party B. By this time, the occupation day of Party A’s building can be
considered as the acceptance-pass day of the final products.

   

--------------------------------------------------------------------------------

Article 13 Responsibility of Both Parties

1. Responsibility of Party A

(1)

Provide products supply plan to Party B as required in the contract and be
responsible for the plan provided.

    (2)

Carry out inspection and acceptance strictly on quality, quantity, specification
and performance of products as required in the contract, and sign to identify
products and settlement record.

    (3)

Guide the construction according to the plan and installation provided by Party
B strictly, and responsible for the loss caused by inappropriate construction.

    (4)

Pay for Party B on time as stipulated in the contract.

2. Responsibility of Party B

(1)

Provide products under this contract timely in accordance with quality,
specification, performance of goods as required in the contract and written plan
provide by Party A.

    (2)

Provide product instruction, product manufactured quality certificate and
certificate of origin accompanying with each batch of products.

    (3)

Responsible for product transportation, insurance and warehouse unloading at
Party A’s construction site. And place the products in the warehouse at the
construction site according to Party A’s requirement.

    (4)

Responsible for products manufacturing and installation guide and guide site
construction of Party A.

Article 14 Default Responsibility

1. Responsibility of Party A

(1)

Party A can not terminate the contract unilaterally without proper reasons since
the contract takes effect after stamping by both Parties. Party A shall pay a
penalty of 10% of contract total price to Party B.

    (2)

Penalty of late payment of 1000 Yuan per day shall be paid by Party A to Party B
and the loss of Party B shall be undertaken by Party A.

    (3)

Loss of Party B caused by refusing to receive the goods which violates the
contractual specifications shall be borne by Party A. However, goods delivered
by Party B which don’t comply with contract agreed standard are not included.

    (4)

Loss of Party B caused by not performing or partly not performing shall be borne
by Party A.

   

--------------------------------------------------------------------------------

2. Responsibility of Party B


(1)

Type, model, specification and quality of goods are not in accordance with
contractual specifications shall be responsible for replacement by Party B and
all the costs involved shall be undertaken by Party B, or else, Party has the
right to terminate the contract, and all the losses caused to Party A by this
shall be undertaken by Party B.

    (2)

Penalty of late delivery of 1000 Yuan per day shall be paid by Party B to Party
A and the loss of Party A shall be undertaken by Party B if there is any late
delivery. Party A has the right to terminate the contract when the late delivery
is over 20 days. Party B shall pay a penalty of 10% of the sum equivalent to
contract total price to Party A when the contract expires. If the above penalty
is not sufficient to make up for Party A’s loss, Party B needs to compensate
according to Party A’s actual loss.

    (3)

Party B shall guarantee to send staffs to the site to deal with problems within
8 hours upon receiving the notice from Party A. If Party B is late in presenting
on the site, Party A has the right to employ a third Party to maintain. Costs
and losses caused by this shall be undertaken by Party B. And Party A has the
right to deduct those costs from the account of contract directly.

    (4)

Party B can not terminate the contract unilaterally without proper reasons since
the contract takes effect after signing. Party B shall pay a penalty of 10% of
the sum equivalent to contract total price to Party A.

Article 15 Patent Right

Party B shall be responsible for all the possible infringement allegations
involved in the patent right and defend Party A from or against such
accusations.

Article 16 After-sale Service

Party B shall send staffs to Party A’s site to deal with problems and provide
spare parts within 8 hours on receiving the notice from Party A under the
condition of failure occurs and Party A can’t solve by themselves during or
after the warranty period.

Article 17 Contract Dispute Resolution

Dispute produced during the implementation of the contract shall be solved by
both Parties by negotiation, or solved by industrial and commercial
administrative department located in the place where Party A is. If the
negotiation fails, submit to the local people's court at the place of delivery
to institute a proceeding. Outcome of the proceedings binds on both Parties. And
the cost shall be borne by the losing Party.

Article 18 Others

Penalty, compensation and various economic loss demanded to pay according to the
contractual specifications shall be paid up in accordance with the settlement
method in this contract within 10 days after the definition of responsibilities.
Or else, handle it according to late payment.

--------------------------------------------------------------------------------

Article 19 Supplementary Provisions

The contract is in six copies of the same form, Party A holds four copies, Party
B holds two copies. Other matters not settled by this contract shall be added
through negotiations between the two Parties. Supplementary contract has the
equivalent legal force with the original one. This contract comes into force
immediately upon signature and stamping of company seal by legal representatives
or authorized consignor of both Parties, and terminates when guarantee period
expires since the completion of goods supply from Party B to Party A and
settlement of all the costs by both Parties.

Party A: Shenzhen Nanhai Yitian Party B: Shenzhen Skyrise Technology Co., Ltd
House Developing Co., Ltd  


Registered legal address: Registered legal address:     Legal representative:
Legal representative: Mingchun Zhou     Authorized consignor:Tianxiang Qin
Authorized consignor: Weibing Wang     Tel No.:             Tel No.:     Fax:  
           Fax:     Email:              Email:     Deposit bank:            
 Deposit bank:     Bank Account No.:              Bank Account No.:     Postal
code:              Postal code:


--------------------------------------------------------------------------------